Order, Supreme Court, Bronx County (Bertram Katz, J.), entered December 10, 2002, which granted defendant Crescent Contracting Corp.’s motion to quash four subpoenas issued by counsel for defendant Perini Corp., unanimously affirmed, without costs.
The trial subpoenas issued by counsel for Perini were properly quashed as overbroad (see Grotallio v Soft Drink Leasing Corp., 97 AD2d 383 [1983]) and improper discovery devices (see Mestel & Co. v Smythe Masterson & Judd, 215 AD2d 329 *216[1995]). Under the particular circumstances presented, Crescent’s motion to quash was timely (see CPLR 2304). Concur — Nardelli, J.P., Tom, Rosenberger, Ellerin and Gonzalez, JJ.